IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-69,944-01


EX PARTE DARRELL MITCHELL HURST, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO.39,344-B IN THE 30TH DISTRICT COURT

FROM WICHITA COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to indecency with
a child and after a period of deferred adjudication was convicted and sentenced to seven years'
imprisonment.  Applicant's appeal was dismissed.  Hurst v. State, No. 02-07-411-CR (Tex.
App.-Fort Worth, delivered January 10, 2008).
	Applicant contends that he was not given a separate punishment hearing or an opportunity
to present mitigating evidence on punishment during his hearing to adjudicate guilt.  Applicant has
alleged facts that, if true, might entitle him to relief.  Pearson v. State, 994 S.W.2d 176 (Tex. Crim.
App. 1999).  As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the
trial court is the appropriate forum for findings of fact.
	The trial court shall make findings of fact regarding whether or not Applicant had a separate
punishment hearing or had an opportunity to present mitigating evidence to the court before he was
sentenced.  The trial court shall also make any other findings of fact and conclusions of law that it
deems relevant and appropriate to the disposition of Applicant's claim for habeas corpus relief.	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 
Filed: June 11, 2009
Do not publish